       Case 18-34658 Document 213 Filed in TXSB on 01/30/19 Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                          ENTERED
                                                                                           01/30/2019
IN RE:                                         §
HOUTEX BUILDERS, LLC, et al                    §      CASE NO: 18-34658
                                               §
415 SHADYWOOD, LLC                             §      CASE NO: 18-34659
                                               §
2203 LOOSCAN LANE, LLC                         §      CASE NO: 18-34660
                                               §      Jointly Administered Order
        Debtor(s)                              §
                                               §      CHAPTER 11

                               ORDER SETTING HEARING

Hearing is set on the Emergency Motion for Order Extending Exclusivity Periods (ECF No. 212)

at 1:30 p.m. on February 4, 2019, in Courtroom 403, United States Courthouse, 515 Rusk St.,

Houston, Texas. The response deadline is 5:00 p.m. on February 1, 2019. Requested relief that

is unopposed by written response prior to the response deadline may be ruled on without the

necessity of a hearing. The Court may grant or deny any relief sought in any motion/application

or objection without hearing based on responsive pleadings. The movant shall serve a copy of

this order on all affected parties within 24 hours or file and serve a hearing notice within 24

hours, which must include the response deadline.


       SIGNED: 01/30/2019.


                                               ___________________________________
                                               Jeffrey P. Norman
                                               United States Bankruptcy Judge




1/1
